FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2007 Commission File Number: 333-07654 ENDESA, S.A. (Translation of Registrant's Name into English) Ribera del Loira, 60 28042 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDESA, S.A. Dated: September 26, 2007 By: /s/ Álvaro Pérez de Lema Name: Álvaro Pérez de Lema Title: Manager of North America Investor Relations RELEVANT FACT ENDESA informs that the amendments to articles 32, 37, 38 and 42 of the Corporate Bylaws approved at the Extraordinary Shareholders Meeting yesterday, September 25, 2007 have been duly registered with the Mercantile Registry Salvador Montejo Velilla Secretary of the Company and of the Board of Directors Madrid, September 26, 2007
